Citation Nr: 0500155	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  98-06 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a skin disability.  

3.  Entitlement to service connection for multiple myeloma.  

4.  Entitlement to service connection for post traumatic 
stress disorder.  

5.  Entitlement to service connection for a sleep disorder.  

6.  Entitlement to service connection for a neurological 
disability.  

7.  Entitlement to service connection for hypertension.  

8.  Entitlement to service connection for headaches.  

9.  Entitlement to service connection for genital warts.  

10.  Entitlement to service connection for bronchitis.

11.  Entitlement to service connection for bilateral pes 
planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for a low back 
disability, a skin rash, multiple myeloma, post traumatic 
stress disorder, a sleep disorder, a nerve condition, 
hypertension, headaches, genital warts, bronchitis, and flat 
feet.  The veteran responded by filing a July 1997 Notice of 
Disagreement regarding these issues.  In January 1998, the 
veteran's representative filed a memorandum with VA 
withdrawing all but one of these issues; however, because the 
veteran personally filed the July 1997 Notice of 
Disagreement, his representative may not withdraw the 
veteran's Notice of Disagreement "without the express 
written consent of the appellant."  38 C.F.R. § 20.204 
(1998) (effective April 18, 2003, 38 C.F.R. § 20.204 was 
amended to remove the "express written consent 
requirement").  Therefore, the January 1998 memorandum is 
not accepted by VA as a valid withdrawal of these issues.  

Subsequently, the veteran was sent a February 1998 Statement 
of the Case on the issue of entitlement to service connection 
for a low back disability, and this issue was perfected on 
appeal with the filing of an April 1998 VA Form 9.  In June 
1998, he was provided a Statement of the Case regarding the 
remainder of the above mentioned issues, and he perfected his 
appeal of these issues with the filing of an August 1998 VA 
Form 9.  The veteran originally requested a hearing before a 
member of the Board seated at the RO, but withdrew his 
hearing request in March 2000.  

The issues of entitlement to service connection for genital 
warts and a skin disability are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran has not presented competent medical evidence 
of a current low back disability which was incurred during 
military service or within a year thereafter.  

3.  The veteran has not presented competent evidence of 
multiple myeloma.  

4.  The veteran has not presented corroborating evidence of 
his claimed in-service stressors.  

5.  The veteran has not presented competent evidence of a 
nexus between any current sleep disorder and a disease or 
injury incurred during active military service.  

6.  The veteran's peripheral neuropathy did not manifest 
until many years after service.  

7.  The veteran's hypertension first manifested many years 
after service.  

8.  The veteran's headaches first manifested many years after 
service.  

9.  The veteran has not presented evidence indicating his 
headaches are due to or the result of Agent Orange exposure.  

10.  The veteran has not presented competent evidence of 
bronchitis.  

11.  The veteran has not presented competent evidence of 
bilateral pes planus.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for a 
low back disability have not been met.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2004).  

2.  The criteria for the award of service connection for 
multiple myeloma have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2004).  

3.  The criteria for the award of service connection for post 
traumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

4.  The criteria for the award of service connection for a 
sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

5.  The criteria for the award of service connection for a 
neurological disability have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2004).  

6.  The criteria for the award of service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2004).  

7.  The criteria for the award of service connection for 
headaches have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 
(2004).  

8.  The criteria for the award of service connection for 
bronchitis have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

9.  The criteria for the award of service connection for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the February 1998 and 
June 1998 Statements of the Case, the various Supplemental 
Statements of the Case, and December 2001 and December 2003 
RO letters to the veteran notifying him of the VCAA, he has 
been advised of the laws and regulations governing the claims 
on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain.  The veteran has 
reported that he receives medical care at the VA medical 
center in Gainesville, FL, and these records were obtained.  
Pertinent medical records have also been obtained from the 
Social Security Administration.  Private medical records have 
been obtained from Shores Chiropractic, Madison County 
Memorial Hospital, and the University of Florida Hospital.  
The veteran has not otherwise identified any additional 
evidence not already associated with the claims folder that 
is obtainable.  Finally, he has been afforded recent VA 
medical examinations in conjunction with his claims; for 
these reasons, his appeals are ready to be considered on the 
merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes VA to make a 
decision on a claim before the expiration of the period 
during which the veteran may submit any additional evidence 
necessary to substantiate his claim.  This change was made 
effective from November 9, 2000.  Veterans Benefits Act of 
2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 2003).  
In the present case, the appellant was first sent a letter in 
December 2001 detailing the evidence that was necessary to 
substantiate his claims.  The appellant has had over a year 
since this letter was issued to submit additional evidence, 
and he in fact has done so; therefore, there is no indication 
that further delaying adjudication of the appellant's appeal 
would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), in which the Court held 
that 38 U.S.C.A. § 5103(a) requires VA to provide notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in November 
1996, prior to the passage of the VCAA and the modifications 
to 38 U.S.C. § 5103(a) therein.  Subsequent to that initial 
decision and the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
reconsidered on several occasions, most recently in February 
2004, in light of the additional development performed 
subsequent to November 1996.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

I. Service connection - Low back disability

The veteran seeks service connection for a low back 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  In addition, 
when certain statutorily-specified disabilities, such as 
arthritis, manifest to a compensable degree within a 
specified time period after service separation, service 
connection for such a disability will be presumed.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

According to the veteran's service medical records, he had no 
abnormalities of the spine at the time he entered active 
military service.  In October 1971, he sought treatment for 
low back pain.  He gave a history of having pulled a muscle 
in the mid-thoracic region of his back 2-3 weeks previously, 
with subsequent resolution of his symptoms.  More recently, 
the pain had returned.  On objective examination, his back 
was normal in appearance, with mild tenderness on palpation.  
A paraspinous muscle strain was diagnosed, and he was given 
medication.  On his November 1971 service separation 
examination, no disabilities of the back or spine were noted, 
and on his concurrent report of medical history, he denied 
any recurrent back pain.  

Subsequent to service, the veteran has sought treatment for 
back pain.  A November 1993 private X-ray of the veteran's 
lumbosacral spine revealed marked lumbar tilt, disc-space 
narrowing, and early degenerative changes.  According to an 
April 1996 clinical notation from Shores Chiropractic, the 
veteran injured his back at work the previous month.  He 
reported pain of the low and mid back, and tingling and 
numbness of the upper and lower extremities.  He was 
diagnosed with a thoracolumbar myofascial strain, and left 
lumbar radiculopathy.  Disc protrusions of the lumbosacral 
spine were also noted.  An April 1996 private X-ray of the 
veteran's spine revealed a tilt and early degenerative 
changes of the thoracic spine.  The lumbosacral spine also 
revealed a lumbar tilt, disc-space narrowing, and early to 
moderate degenerative changes.  

In May 1996, the veteran began receiving physical therapy at 
a private facility.  He reported sustaining a back injury 
while at work in March 1996.  A subsequent MRI revealed 
multiple disc bulges alone the lumbosacral spine.  Physical 
evaluation revealed pain and limitation of motion.  He was 
begun on a course of physical therapy.  

In October 1997, the veteran was treated at a private 
hospital for back pain following a motor vehicle accident in 
which he was hit from behind.  He gave a history of a back 
injury in 1970 during military service.  On physical 
examination, he had limitation of motion of the neck and 
back.  X-rays of the back revealed minimal degenerative 
changes of the dorsal and cervical spine, with no evidence of 
fracture.  Neck and back pain was diagnosed, and he was given 
medication.  

An October 1999 MRI confirmed severe degenerative joint 
disease at the L4-L5 level of the lumbosacral spine.  
Subsequent VA outpatient treatments confirm the veteran's 
persistent reports of low back pain, for which he used 
medication.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence against the award of 
service connection for a low back disability.  While he was 
treated during military service for a paraspinous muscle 
strain, this disability appeared to resolve with treatment, 
as his November 1971 service separation examination was 
negative for any abnormalities of the veteran's spine.  The 
veteran also denied, on his November 1971 medical history 
questionnaire, a history of recurrent back pain, further 
suggesting his October 1971 muscle strain was acute and 
transitory in nature.  Thereafter, the veteran did not seek 
medical treatment for his low back until 1993, more than 20 
years after service separation, when disk space narrowing and 
degenerative changes of the low back were confirmed via X-
ray.  Additionally, despite his frequent treatment for low 
back pain, no medical expert has suggested the veteran's 
current back disability began during active military service, 
or within a year thereafter.  In the absence of such 
evidence, service connection for a low back disability must 
be denied.  

The veteran has himself suggested his current low back 
disability is the result of an injury sustained during 
military service; however, as a layperson, his statements 
regarding medical diagnosis, causation, and etiology are not 
binding on the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In reviewing the appellant's claim, the Board notes that the 
appellant has not been afforded a VA medical examination 
specifically to address the question of a medical nexus 
between any current low back disability, and any in-service 
disease or injury.  However, the U.S. Court of Appeals for 
the Federal Circuit has held that in order for a VA 
examination to be necessary, "the veteran is required to 
show some causal connection between his disability and his 
military service.  A disability alone is not enough." Wells 
v. Principi, 326 F.3d 1381, 1383-84 (Fed. Cir. 2003).  Thus, 
a VA examination is not warranted in the present case, based 
on the evidence of record.  

Overall, the preponderance of the evidence is against the 
award of service connection for a low back disability, as the 
veteran has not presented competent evidence indicating the 
onset of any current disability during military service or 
within a year thereafter.  As a preponderance of the evidence 
is against the award of service connection, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


II. Service connection - Multiple myeloma

The veteran seeks service connection for multiple myeloma, a 
cancer of the plasma cells.  No such disability was diagnosis 
during active military service, according to his service 
medical records; however, as was noted above, the veteran 
served in Vietnam, where he reports having been exposed to 
herbicides such as Agent Orange.  

Because the veteran served in Vietnam during the period 
between January 1962 and May 1975, he is presumed to have 
been exposed to herbicides during such service.  38 C.F.R. 
§ 3.307(a)(6) (2004).  Veterans with herbicide exposure who 
subsequently develop a statutorily specified disability with 
a time limit indicated by statute will be awarded service 
connection for such a disability, provided other evidence 
does not rebut this presumption.  Among the specified 
disorders is multiple myeloma, which may manifest to a 
compensable degree at any time subsequent to qualifying 
military service.  38 U.S.C.A. §§ 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

Nevertheless, the veteran must still present competent 
medical evidence of a current diagnosis of multiple myeloma 
in order for service connection to be warranted.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the present 
case, the veteran has not presented such a diagnosis.  While 
the veteran has had both VA and private medical treatment on 
numerous occasions subsequent to service, his treatment 
records do not reflect a diagnosis of multiple myeloma.  When 
he underwent VA medical examination for Agent Orange 
residuals in August 1996, a blood test was performed but did 
not result in a diagnosis of multiple myeloma.  Similarly, 
the veteran has not been diagnosed with multiple myeloma as a 
result of either his VA or private medical treatment since 
his initial 1996 examination.  In the absence of a current 
diagnosis of the claimed disability, multiple myeloma, 
service connection must be denied.  

The veteran has himself suggested he has a current diagnosis 
of multiple myeloma as a result of his Agent Orange exposure 
during service; however, as a layperson, his statements 
regarding medical diagnosis, causation, and etiology are not 
binding on the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In the absence of a current diagnosis of multiple myeloma, 
service connection for such a disability must be denied.  As 
a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

III. Service connection - Post traumatic stress disorder

The veteran seeks service connection for post traumatic 
stress disorder.  Service connection for post traumatic 
stress disorder requires medical evidence establishing a 
diagnosis of the disorder, credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2004).  The version of the regulation 
in effect at the time the veteran initially filed his claim 
for service connection for post traumatic stress disorder 
required a "clear" diagnosis of post traumatic stress 
disorder; however, that requirement has since been eliminated 
and, because the current version of the regulation is more 
favorable to the veteran, it will be considered in the 
adjudication of his claim.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a post 
traumatic stress disorder diagnosis will vary depending upon 
whether the veteran engaged in "combat with the enemy."  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) 
(2004); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If the VA determines the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or written statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2004); Zarycki, 6 Vet. App. at 
98.  If, however, the VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  Id.  Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994); see also, Fossie v. West, 12 
Vet. App. 1, 6 (1998) (wherein the Court stated, "If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors").  If, however, the 
veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors.  

In the present case, the veteran's service personnel records 
are negative for any indications of combat participation, and 
his DD-214 is negative for the award of the Combat 
Infantryman's Badge, Purple Heart medal, or similar combat 
awards.  His DD-214 lists his military occupational specialty 
(MOS) as an air cargo specialist; this MOS is not in and of 
itself an indication of combat participation.  Therefore, 
because the Board finds the veteran's record does not reflect 
combat participation, corroborative evidence must be 
presented of his claimed in-service stressors.  

In the present case, the evidence of record reflects a 
diagnosis of post traumatic stress disorder resulting from 
stressors which allegedly occurred during the veteran's 
service in Vietnam.  The veteran underwent a VA psychiatric 
intake examination in May 1998.  He gave a history of coming 
under enemy fire during Air Force service in Vietnam.  
Currently, he experienced nightmares, irritability, and 
strained personal relations secondary to his claimed military 
stressors.  Post traumatic stress disorder, along with 
dysthymia and alcohol dependence, were diagnosed.  

Because the veteran has presented medical evidence of a 
current diagnosis of post traumatic stress disorder, VA has 
an obligation to assist the veteran in the verification of 
his claimed in-service stressors.  See 38 U.S.C.A. § 5103A 
(West 2002).  However, the veteran has thus far only offered 
vague claims of having come under enemy fire, handling dead 
bodies, etc.  In a May 1996 letter to the veteran, the RO 
requested he submit specific details, such as unit 
designations, dates, and locations, associated with his 
claimed stressors in Vietnam, in order that such events may 
be verified.  Also, subsequent Supplemental Statements of the 
Case have informed the veteran that his claim continued to be 
denied based on a lack of verifiable stressors.  To date, the 
veteran has not responded to these requests.  His only 
submission regarding in-service stressors in Vietnam was 
several color photographs depicting a military base in 
Vietnam.  However, these photos do not, in and of themselves, 
indicate the veteran's participation in stressor events while 
in Vietnam.  The veteran has otherwise failed to offer any 
other corroborating evidence of his alleged stressors, or to 
provide the VA with sufficient information so as to assist 
the veteran with the development of his claim.  "[T]he duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In the absence of 
such corroborating evidence, service connection for post 
traumatic stress disorder must be denied.  

In conclusion, service connection for post traumatic stress 
disorder must be denied.  The veteran has failed to provide 
corroborating evidence of his alleged stressors, or provide 
the VA with sufficient credible evidence with which to 
investigate his claim.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


IV. Service connection - Sleep disorder

The veteran seeks service connection for a sleep disorder.  
His service medical records are negative for any diagnosis of 
a sleep disorder.  In December 1970, he reported he couldn't 
sleep, but this problem was attributed to bunking near a 
"noisy hooch."  He was given sleeping medication and 
advised to change his living arrangements.  A sleep disorder 
was not diagnosed at that time, and the veteran did not 
report subsequent problems with sleeplessness.  On his 
November 1971 report of medical history, completed at the 
time of his service separation, he denied any history of 
frequent trouble sleeping.  

Subsequent to service, the veteran has reported problems with 
sleeplessness, and he has on occasion been prescribed sleep 
medication.  On the occasion of his August 1996 VA Agent 
Orange examination, he gave a history of difficulty falling 
asleep and early morning awakening.  No sleep disorder was 
diagnosed at that time.  

While the veteran has been treated for a variety of medical 
disorders since service, no medical expert of record has 
suggested the onset of a current sleep disorder during 
military service.  For this reason, service connection for a 
sleep disorder must be denied.  As was noted above, the 
veteran reported sleeplessness on only one occasion during 
military service, and a sleep disorder was not diagnosed at 
that time; instead, his sleeplessness was attributed to 
environmental noise.  Additionally, the veteran's voluminous 
VA and private medical records are negative for any 
indication that the veteran has a current sleep disorder 
which began during military service.  In the absence of such 
evidence, service connection for a sleep disorder must be 
denied.  

The veteran has himself suggested he has a current diagnosis 
of a sleep disorder which began during military service; 
however, as a layperson, his statements regarding medical 
diagnosis, causation, and etiology are not binding on the 
Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Because the veteran has not presented evidence that any 
current sleep disorder began during military service, service 
connection for a sleep disorder must be denied.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

V. Service connection - Neurological disability

The veteran seeks service connection for a neurological 
disability.  His service medical records are negative for any 
diagnosis of or treatment for such a disability; however, he 
was treated for an unspecified trauma to his left hand in 
March 1969.  Physical examination revealed no swelling and 
good range of motion of the fingers and wrist.  No diagnosis 
was made at that time.  On his November 1971 service 
separation examination, his neurologic system was 
characterized as within normal limits, and he denied any 
neuritis or paralysis on his concurrent report of medical 
history.  

The veteran underwent a VA Agent Orange medical examination 
in August 1996.  He stated that he was not involved in the 
handling or spraying of Agent Orange, but was in areas which 
had been recently sprayed, and thought his food might have 
been contaminated with herbicides.  Subsequent to service, he 
has experienced paresthesias of the hands over the past 1-2 
years.  He has also experienced numbness and tingling of the 
lower extremities as well.  He denied any history of alcohol 
abuse, diabetes, or heavy metal exposure at that time.  
Finally, the veteran reported frequent headaches.  On 
physical examination, his cranial nerves appeared intact, and 
reflexes were 2+ and symmetrical.  His muscles were of normal 
tone and bulk, and no sensory deficit was noted.  A bilateral 
paresthesia of uncertain etiology was diagnosed, and the 
examiner noted the veteran's "history" of alcohol abuse, 
diabetes, and heavy metal exposure.  

In August 1996, the veteran sought VA treatment for a 1 year 
history of paresthesias of the hands and lower extremities.  
On examination in October 1996, he acknowledged a history of 
heavy alcohol since his early 20's, consisting of "15 beers 
and 2-3 cocktails/day".  He denied any history of diabetes.  
Regarding his neuropathy, he stated his lower extremities 
"go to sleep" at times, and he experienced vague tingling 
and jerkiness in his hands.  Objective evaluation revealed no 
atrophy or muscle weakness, and reflexes were 2+ at all 
joints except the ankles, which were 1+.  No definite 
deficits were found on examination, and his history of 
paresthesias was characterized as "vague".  Substance abuse 
treatment was recommended, along with further follow-up 
testing.  

An October 1996 VA nerve conduction study revealed normal 
sensory nerve conduction in the right upper and lower 
extremities, with some mild graded proximal fall-off in the 
right ulnar nerve.  The overall impression was of an 
"essentially normal sensory and motor sampling of the right 
upper and lower extremities."  

In March 1998, the veteran was examined by E.D.S., M.D., a 
private neurologist, following a motor vehicle accident.  Dr. 
S. physically examined the veteran and found "no objective 
abnormality of neurological dysfunction."  Thereafter, the 
veteran has continued to receive VA outpatient treatment for 
various complaints, including peripheral neuropathy of the 
upper and lower extremities.  

The Board notes first that the veteran did not incur a 
neurological disability during his military service, as his 
service medical records are negative for any reports of 
numbness or other neurological symptoms of the extremities.  
While he did sustain a traumatic injury to the left hand in 
March 1969, no neurological damage to the hand was noted at 
that time.  Likewise, his November 1971 service separation 
medical examination was negative for any neurological 
abnormality.  Overall, the preponderance of the evidence is 
against a finding that any current neurological disability 
was incurred during active military service.  

However, because the veteran served in Vietnam during the 
period between January 1962 and May 1975, he is presumed to 
have been exposed to herbicides during such service.  
38 C.F.R. § 3.307(a)(6) (2004).  Veterans with herbicide 
exposure who subsequently develop a statutorily specified 
disability with a time limit indicated by statute will be 
awarded service connection for such a disability, provided 
other evidence does not rebut this presumption.  Among the 
specified disorders is acute and subacute peripheral 
neuropathy, which must manifest to a compensable degree 
within a year subsequent to the date of most recent exposure.  
38 U.S.C.A. §§ 1113, 1116 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  

In the present case, the veteran's peripheral neuropathy of 
the upper and lower extremities was not reported until the 
mid-1990's, more than 20 years after his last herbicide 
exposure in Vietnam.  On his August 1996 VA Agent Orange 
examination, he reported a history of peripheral neuropathy 
dating back only to the past 1-2 years.  He also reported a 1 
year history of peripheral neuropathy during his VA 
neurological consultation that same month.  Overall, the 
evidence of record does not reflect any complaints of 
peripheral neuropathy until many years after service 
separation and the veteran's exposure to herbicides.  
Additionally, no VA or private examiner has suggested a nexus 
between the veteran's herbicide exposure and any current 
neurological.  He has also been noted to have a history of 
alcohol abuse.  Because the veteran's peripheral neuropathy 
did not manifest within a year of his last exposure to 
herbicides, and no medical expert has suggested a nexus 
between herbicide exposure in service and the veteran's 
current neurological disabilities, service connection for a 
neurological disability must be denied.  

The veteran has himself suggested he has a current 
neurological disability which is due to or the result of 
herbicide exposure during military service; however, as a 
layperson, his statements regarding medical diagnosis, 
causation, and etiology are not binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a neurological 
disability, and his claim must be denied.  The record does 
not reflect the onset of any neurological disability during 
military service, and the veteran's peripheral neuropathy did 
not manifest until many years after military service.  
Finally, no medical expert has suggested the veteran's 
peripheral neuropathy resulted from his herbicide exposure 
during service.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

VI. Service connection - Hypertension

The veteran seeks service connection for hypertension.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2004).  Service connection may also 
be awarded for certain disabilities, such as hypertension, 
which manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

The section of the Schedule of Ratings which VA uses to 
evaluate the severity of hypertension, provides the 
following:

Hypertension or isolated systolic 
hypertension must be confirmed by 
readings taken two or more times on 
at least three different days.  For 
purposes of this section, the term 
hypertension means that the 
diastolic blood pressure is 
predominantly 90mm. or greater, and 
isolated systolic hypertension means 
that the systolic blood pressure is 
predominantly 160mm. or greater with 
a diastolic blood pressure of less 
than 90mm.

38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2004).

At the time the veteran entered active military service in 
September 1968, his blood pressure was 130/70, and he 
reported no history of high blood pressure.  His service 
medical records are negative for any diagnosis of 
hypertension, and at the time of service separation, his 
blood pressure was 118/78, and he again denied any history of 
high blood pressure on his report of medical history.  

During an August 1996 VA Agent Orange medical examination, 
the veteran denied any history of hypertension.  His blood 
pressure was 110/70 at that time.  However, subsequent VA 
outpatient treatment records are positive for a diagnosis of 
hypertension, for which the veteran takes medication.  His 
first diagnosis of hypertension appears to date to November 
1997.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against the veteran's 
claim for service connection for hypertension.  His service 
medical records are negative for any diagnosis of 
hypertension, and none of his in-service blood pressure 
readings meet the VA definition of hypertension.  
Additionally, the veteran was not diagnosed with hypertension 
until 1997, more than 25 years after service separation, and 
no medical expert has suggested the veteran's hypertension 
began during active military service, or within a year 
thereafter.  In the absence of any such evidence, service 
connection for the veteran's hypertension must be denied.  

The veteran has himself suggested his hypertension began 
during military service or within a year thereafter; however, 
as a layperson, his statements regarding medical diagnosis, 
causation, and etiology are not binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Because the veteran has not presented evidence that his 
hypertension began during military service or within a year 
thereafter, service connection for hypertension must be 
denied.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

VII. Service connection - Headaches

The veteran seeks service connection for headaches.  His 
service medical records are negative for any diagnosis of or 
treatment for chronic headaches, and on his November 1971 
report of medical history, he denied frequent and/or severe 
headaches.  

Subsequent to service, the veteran reported chronic headaches 
on several occasions.  During an August 1996 VA Agent Orange 
medical examination, the veteran reported a history of 
frequent headaches.  In December 1997, the veteran sought 
private medical treatment for headaches following an October 
1997 motor vehicle accident.  Physical examination did not 
reveal any neurological deficits, and post-traumatic 
headaches were diagnosed.  He was prescribed medication.  A 
March 1998 private medical examination confirmed tension-type 
headaches secondary to a cervical strain and a motor vehicle 
accident.  

The veteran was again examined for chronic headaches by a 
private neurologist in March 1998.  He stated that his 
headaches were always accompanied by neck pain, and sometimes 
by back pain.  He also stated these symptoms began following 
an October 1997 motor vehicle accident.  According to the 
veteran's history, he had a fear of driving following his 
motor vehicle accident, but the examiner observed the veteran 
drive away following his examination.  The doctor found no 
objective evidence of a neurological dysfunction, but did 
diagnosis tension-type headaches secondary to a cervical 
strain, all resulting from the veteran's motor vehicle 
accident.  A lumbar strain was also diagnosed.  

After reviewing the totality of the record, the Board finds 
no evidence that any current headache disability began during 
active military service.  The veteran's service medical 
records are negative for any diagnosis of headaches, and he 
denied headaches on his medical history questionnaire 
completed at service separation.  Subsequent to service, he 
did not report chronic headaches until 1996, more than 20 
years subsequent to service.  Additionally, no medical expert 
has suggested his headaches were incurred during military 
service.  In the absence of any evidence that the veteran's 
chronic headache disability began during military service, 
service connection for headaches must be denied.  

The veteran has himself alleged that his headaches began 
during active military service.  Generally, the Board is not 
bound by lay opinions regarding medical diagnosis, etiology, 
and causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, lay persons are generally considered 
credible witnesses regarding readily observable 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 496 
(1994).  Nevertheless, in the present case, while the veteran 
has claimed headaches since service, the medical evidence of 
record does not support his claims.  As was noted above, his 
service medical records are negative for any reports of 
chronic headaches.  Additionally, he did not claim such 
headaches until 1996, many years following service.  
Therefore, the veteran's personal statements of headaches 
first incurred during military service are insufficient to 
warrant the grant of service connection for headaches.  

Lastly, the Board notes that the veteran has alleged that his 
chronic headaches are the result of Agent Orange exposure.  
However, headaches are not among the disabilities presumed to 
result from Agent Orange exposure.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  While the veteran 
is not prohibited from presenting medical evidence 
establishing a nexus between his herbicide exposure and his 
headache disability, he has not done so in the present case.  
See Combee, supra.  In the absence of any medical evidence 
connecting the veteran's headaches to Agent Orange exposure, 
service connection for headaches on this basis must be 
denied.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for headaches, as such a 
disability has not been shown to have been incurred during 
military service, or within a year thereafter.  The veteran 
has also failed to present evidence indicating such a 
disability is due to or the result of Agent Orange exposure.  
As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

VII. Service connection - Bronchitis

The veteran seeks service connection for a bronchitis.  His 
service medical records are negative for any diagnosis of or 
treatment for a pulmonary disability.  On service separation 
examination in November 1971, his respiratory system was 
normal, and on his concurrent report of medical history, he 
denied any shortness of breath or related respiratory 
complaints.  

During an August 1996 VA Agent Orange medical examination, 
the veteran reported 2-3 episodes of "bronchitis" per year.  
On physical examination, his nasopharynx revealed no 
congestion, and his lungs were clear to auscultation with 
good air movement.  An x-ray of the veteran's chest revealed 
no focal infiltrate or effusion, and the impression was of a 
normal chest.  No respiratory disability was diagnosed by the 
examiner at that time.  

In October 1999, the veteran had chest x-rays taken by a 
private physician.  No evidence of any acute cardiopulmonary 
disease was found.  More recent VA outpatient treatment 
records were also negative for any current respiratory 
disabilities, to include bronchitis; the veteran's chest has 
been clear to auscultation and percussion at all times of 
recent record.  

After reviewing the totality of the evidence, the Board finds 
service connection for bronchitis is not warranted.  The 
veteran has not presented competent evidence indicating he 
currently has such a disability, as both the recent private 
and VA medical evidence of record is negative for a diagnosis 
of bronchitis.  Central to any claim for service connection 
is a current diagnosis of the claimed disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
present case, while the veteran has received both private and 
VA medical treatment subsequent to service, these records are 
all negative for a current diagnosis of bronchitis.  In the 
absence of a current diagnosis of bronchitis, service 
connection for this disability must be denied.  

The veteran has himself suggested he has bronchitis as a 
result of military service; however, as a layperson, his 
statements regarding medical diagnosis, causation, and 
etiology are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran has not 
otherwise presented competent evidence of a diagnosis of 
bronchitis.  

Overall, the preponderance of the evidence is against the 
award of service connection for bronchitis, as the veteran 
has not presented a current diagnosis of this disability.  As 
a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

IX. Service connection - Bilateral pes planus

The veteran seeks service connection for bilateral pes 
planus.  His service medical records are negative for any 
diagnosis of or treatment for pes planus of either foot.  No 
such disability was noted on his November 1971 service 
separation examination, and the veteran did not report flat 
feet at that time.  

In the absence of any medical evidence the veteran's 
bilateral pes planus began during military service, service 
connection for pes planus must be denied.  The veteran's 
service medical records are negative for any indication of 
such a disability incurred during military service.  
Likewise, while the veteran has received both private and VA 
medical treatment since service, no medical expert has 
indicated the veteran incurred pes planus of either foot 
during military service.  Because the veteran has presented 
no competent evidence that his bilateral pes planus began 
during military service, service connection for such a 
disability must be denied.  

The veteran has himself suggested he has bilateral pes planus 
as a result of military service; however, as a layperson, his 
statements regarding medical diagnosis, causation, and 
etiology are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran has not 
otherwise presented competent evidence of a diagnosis of 
bilateral pes planus which was incurred during military 
service.  

Overall, the preponderance of the evidence is against the 
award of service connection for bilateral pes planus, as the 
veteran has not presented evidence that pes planus was 
incurred during military service.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for a low back disability 
is denied.  

Entitlement to service connection for multiple myeloma is 
denied.  

Entitlement to service connection for post traumatic stress 
disorder is denied.  

Entitlement to service connection for a sleep disorder is 
denied.  

Entitlement to service connection for a neurological 
disability is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for headaches is denied.  

Entitlement to service connection for bronchitis is denied.  

Entitlement to service connection for bilateral pes planus is 
denied.  


REMAND

The veteran seeks service connection for genital warts and a 
skin disability.  In November 1970 he had an enlarged lymph 
node in the right groin.  In December 1970, the veteran 
sought treatment for a penile lesion, possibly due to 
infection.  A stain was taken, and he was to return for 
treatment if this did not resolve.  He again sought treatment 
in October 1971 for sand abrasions to his prepuce sustained 
while surfing.  Physical examination revealed some 
excoriation of the prepuce, and penile abrasions were 
diagnosed.  He was given medication for this disability.  On 
his November 1971 service separation examination, no 
abnormalities of the genitourinary system were noted; 
however, on his concurrent medical history report, he noted a 
history of venereal disease.  

In October 1996, the veteran was diagnosed with tinea cruris, 
for which he was prescribed medication.  Physical examination 
revealed a weeping, itching rash of the veteran's groin.  In 
February 2000 he had Candida balanitis, and in June 2000 a 
recurrent groin rash.  The veteran has also reported a 
chronic rash of the groin since service separation.  Lay 
persons are generally considered credible witnesses regarding 
readily observable symptomatology, such as skin rashes.  See 
Layno v. Brown, 6 Vet. App. 465, 496 (1994).  The veteran 
having presented evidence of an in-service skin disorder of 
the groin, a current skin disorder of the groin, and 
recurrent symptoms since service, a medical examination is 
required in order to determine if his current skin disorder 
of the groin was initially incurred during military service.  
The VA has an obligation to obtain such an examination when 
it becomes necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (d) (West 2002).  

Therefore, in light of the above, this claim is remanded for 
the following additional development:  

1.	The veteran should be scheduled for 
an appropriate VA examination to 
determine if a nexus exists between his 
current skin disabilities of the genital 
region, and his in-service treatment for 
penile lesions.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner's 
attention is directed to the veteran's 
service medical records, especially those 
concerning his aforementioned treatment 
for pathology in the genital region.  The 
examination should include any tests 
considered necessary by the examiner.  
After fully examining the veteran, the 
examiner should address the following 
questions:
a)  What current skin disabilities 
of the groin region does the veteran 
exhibit?  
b)  For any disability identified 
above, is it at least as likely as not 
such a disability was initially incurred 
during military service?  The examiner 
should explicitly state whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
the veteran has any current skin disorder 
as a result of any in-service disease.  
The medical basis for all opinions 
expressed should also be given.  

2.	Thereafter, the RO should again 
consider the veteran's claim for service 
connection for genital warts and a skin 
disability in light of the additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the veteran should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


